MR. JUSTICE GOLDENHERSH, dissenting: I dissent. The majority’s conclusion that to be compensatory a condition of neurosis must result in some demonstrable physical disability finds no support in either the statutes or the cases. This record shows a condition from which the Industrial Commission could and did find that petitioner was totally disabled. The majority states that: “The cláimant here does not rest her claim to compensation on the proposition that her psychological condition will be worsened by or is incompatible with a resumption of employment. On the contrary,, her psychiatric witness testified that a return to work would have a beneficial effect. And, as we have previously pointed out, the claimant does not maintain, and the evidence does not show, that the pain which she allegedly experiences while engaging in certain physical activities at home bars her from any form of gainful employment.” (64 Ill. 2d at 93-94.) This statement completely misconstrues the medical testimony and implies that petitioner has voluntarily chosen to remain unemployed. On the contrary, the record shows that in the opinion of Dr. Rejtman, the neurosis from which petitioner suffered rendered her totally incapable of seeking employment and was as effectively disabling as any physical condition might be. Furthermore, Dr. Rejtman’s opinion is corroborated by that of Dr. H. H. Gamer, who examined petitioner for the respondent. Dr. Gamer’s report states: “In my opinion Mrs. Anna Czaja is a person whose personality pattern was characteristically that of an obsessive compulsive person. Following an injury at work there was a breakdown in the effectiveness of the coping mechanisms for meeting work, social and sexual expectations. She is now displaying the symptoms of a psycho-neurotic disturbance with depression and psychophysiological reactions as outstanding. The patient’s expectations of being hopelessly unemployable acts to create anxiety over the anticipation of recovery and the return to gainful employment. Treatment by psychotherapy to alter her self-image of a helpless invalid no longer employable might be successful in the hands of a skillful therapist.” The majority, in dictum, states: “The provisions of the Workmen’s Compensation Act relating to complete disability are designed to compensate employees who, because of a job-related injury, are willing but unable to obtain employment. To extend it to an employee who claims to be psychologically unable even to seek employment would produce the anomalous result of preventing an employer from eliminating or reducing his liability by offering to rehire the employee. At the same time the employee would be placed in a position where he could obtain under the Workmen’s Compensation Act what would amount to unemployment compensation in a situation where it is at least dubious whether the claim could be allowed under the Illinois Unemployment Compensation Act. The latter act is also designed to provide benefits for those who are willing and anxious to work.” (64 Ill. 2d at 94.) The dubiety of a claim under the Illinois Unemployment Compensation Act is, of course, wholly irrelevant to this case. There is no doubt, however, that the medical evidence, which showed that as the result of her accidental injury petitioner was “psychologically unable even to seek employment,” supports the finding of the Industrial Commission that she was permanently and totally disabled. The majority wholly disregards the long-established rule that the Industrial Commission is the factfinding body and that its decision should not be disturbed unless it is against the manifest weight of the evidence. This unprecedented decision, based on a misinterpretation of the medical testimony, does violence to that rule.